Citation Nr: 0901088	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
multiple scars of the left thigh, left chest, and forearms.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 10 percent 
evaluation for the veteran's service-connected multiple scars 
of the left thigh, left chest, and forearms.  

In April 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In July 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected multiple 
scars of the left thigh, left chest, and forearms have been 
painful subjectively, but objectively described as merely 
being cosmetic in nature.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
multiple scars of the left thigh, left chest, and forearms 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.7, 4.118, 
Diagnostic Codes 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision   

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2008); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted 
that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

The veteran testified during the April 2007 hearing that as a 
result of his multiple scars affecting his left thigh, left 
chest, and forearms, he experiences pain, irritation, and 
difficulty with walking.  Specifically, the veteran explained 
that the left thigh scar becomes irritated when walking or 
washing the affected area.  The left chest scar causes an 
aggravation in his ribcage, which has resulted in him being 
prescribed Oxycodone.  The veteran further added that he has 
been informed by physicians that he has internal scarring in 
his left chest, but admitted to not having any pain 
associated with the scars on his forearms.  The veteran 
contends that his service-connected multiple scars are worse 
than the current evaluation contemplates.  

In June 2004, the veteran was afforded a VA examination for 
his service-connected multiple scars of the left thigh, left 
chest, and forearms.  The veteran informed the examiner that 
he was hit by shrapnel during his military service, which 
resulted in scars on the arm and groin area.  Since that 
time, the veteran states that the scars cause problems with 
bending and flexing the right arm.  Physical examination of 
the veteran revealed a 1 centimeter scar medially and a scar 
laterally at the antecubital fossa area measuring 2 
centimeters.  The scars were described as skin toned, 
moveable, and nontender to touch with no shrapnel palpated in 
the area.  The scars on the forearm were reported as two 
moveable small scars on the left forearm measuring 
approximately 1 centimeter round, with no palpable shrapnel 
in the areas.  Finally, the left thigh scar measured at 2 
centimeters by 1.5 centimeters, with a depression of 0.5 
centimeters, and tender to touch.  The examiner indicated 
that the scar was not palpated but moveable, and noted some 
drawing or pulling with activity of the left hip.  However, 
the examiner added that the "drawing or pulling" did not 
result in any limitation of motion of the left hip.  The 
examiner reported the veteran's scars as being skin toned or 
slightly hypopigmented, with no difficulty with perception of 
pinprick sensation around the areas of the scars, as well as 
no inflammation, edema, or keloid formation.  The veteran was 
diagnosed with various scars at the extremities with the 
largest scar located at the left groin.  The examiner 
concluded that although the left thigh may give the veteran 
some difficulty, for the most part, the scars are cosmetic in 
nature.  

In July 2008, the veteran underwent a second VA examination 
for his service-connected multiple scars.  The veteran 
reported to the examiner that he received multiple small and 
large shrapnel wounds in a shell burst on a military ship in 
January 1945.  He stated that he endures intermittent severe 
pain in the left lower ribcage at the site of the injury that 
requires prescribed medication.  The veteran further added 
that his left hip scar near the groin area is painful, 
especially when flexing the thigh to sit or stand.  This 
however, does not require prescribed medication to alleviate 
the pain.  Upon examination of the veteran, the examiner 
noted a scar located near the anterior/lateral aspect of the 
left lower ribcage measuring 3 centimeters by 11 centimeters.  
There was tenderness to palpation, but no adherence to 
underlying tissue, underlying soft tissue damage, skin 
ulceration, breakdown over scar, or resulting in limitation 
of motion or loss of function.  A second scar was identified 
at the left groin crease at the hip.  The 7 by 24 centimeters 
scar was described as having no tenderness on palpation, 
adherence to underlying tissue, underlying soft tissue 
damage, skin ulceration, breakdown over scar, or resulting in 
limitation of motion or loss of function.  X-rays of the left 
lower anterior rib cage left groin area reflected three small 
hyperdensities in the upper left quadrant of the ribcage and 
tiny metallic fragments overlying the left proximal femur and 
hip, possibly representing shrapnel or surgical staples 
related to shrapnel extraction.  The examiner diagnosed the 
veteran with shrapnel scars of the left lower ribcage and 
left groin.  

The veteran is currently rated under Diagnostic Code 7804 for 
his service-connected multiple scars of the left thigh, left 
chest, and forearms.  A 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  Under Diagnostic Code 7805, a scar will be 
rated on limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

The Board notes that the veteran is presently receiving the 
maximum available rating under Diagnostic Code 7804; 
therefore, Diagnostic Code 7804 does not assist him in 
obtaining a higher evaluation.  The Board must consider 
evaluation of the veteran's service-connected multiple scars 
under all other potentially appropriate diagnostic codes.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 provides the 
criteria for rating disfiguring scars of the head, face, or 
neck and does not apply in this situation as the veteran's 
scars are located on his left thigh, left chest, and 
forearms.  The Board notes that there is no evidence that the 
veteran's scars limit his motion to warrant application of 
Diagnostic Code 7801, scars, other than head, face, or neck, 
that are deep or that cause limited motion; or Diagnostic 
Code 7805, scars, other, which are rated on limitation of 
function of the affected part.  Specifically, both the June 
2004 and July 2008 VA examiners reported the veteran's left 
hip (groin) scar did not cause limitation of motion, and the 
July 2008 VA examiner opined that the veteran's left chest 
scar did not cause any limitation of motion or loss of 
function.  Furthermore, the scars are not 144 square inches 
or greater to warrant application of Diagnostic Code 7802, 
scars, other than head, face, or neck that are superficial 
and do not cause limitation motion.  There is also no 
evidence that the scars are unstable to warrant application 
of Diagnostic Code 7803, superficial, unstable scars.  
Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, and 7805 do not assist the veteran in obtaining a 
higher evaluation for his multiple scars of the left thigh, 
left chest, and forearms.  The Board also notes that 
effective October 23, 2008, VA revised portions of the rating 
schedule that addresses the skin.  The revisions do not alter 
or affect the veteran's claim, however.

The Board notes that the veteran's representative asserts 
that the most recent VA examination in July 2008 is 
inadequate.  In a December 2008 brief, the representative 
explains that the veteran's service-connected scars of the 
forearms were not examined nor addressed during the July 2008 
VA examination.  Since those scars were not examined, the 
representative believes that an additional examination is 
warranted.  The Board acknowledges the representative 
contentions, but believes that the July 2008 VA examination 
is adequate.  As noted in the examination report, the veteran 
did not mention the scars on his forearms when providing the 
medical history to the VA examiner.  He did not admit that 
the area was painful or required the use of prescribed 
medication.  Additionally, during the April 2007 hearing, the 
veteran admitted that the scarring on his right forearm did 
not result in any pain or affect him on a daily basis.  The 
Board concludes that the prior VA examination in June 2004, 
in conjunction with his testimony during the April 2007 
hearing, adequately evaluates the veteran's forearm scars, 
and an additional VA examination is not warranted.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca, supra.  However, in this case, where the 
diagnostic code under which the veteran is rated, in this 
case, Diagnostic Codes 7804, is not predicated on loss of 
range of motion, §§ 4.40 and 4.45 do not apply.  See Johnson 
v. Brown, 9 Vet. App. 7(1996).  

It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the veteran's disability has appropriately been rated 
as 10 percent disabling.  

The Board notes that an extraschedular evaluation is not for 
consideration.  The evidence does not show that the service-
connected multiple scars of the left thigh, left chest, and 
forearms presented or presents such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  In deciding 
this disability rating issue herein, the Board has considered 
the provisions of 38 C.F.R. § 4.10, which relate to 
functional loss.  The veteran's service-connected multiple 
scar disability is more than adequately compensated for by 
the 10 percent evaluation currently assigned.  

The veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the veteran's belief that his 
disability is worse than the current 10 percent evaluations 
contemplate; however, the objective medical evidence does not 
support the contentions for a higher evaluation.  The Board 
finds that the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent for multiple 
scars of the left thigh, left chest, and forearms, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For the veteran's increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22. Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

In this case, the RO sent letters to the veteran in June 2004 
and October 2007 regarding the VCAA notice requirements for 
an increased rating claim.  In the letters, the veteran was 
informed that the evidence necessary to substantiate the 
claim for an increased evaluation would be evidence showing 
that his disability is worse than the current evaluation 
contemplates.  The letters also informed the veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disability has become worse.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
Finally, the letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  While the Board acknowledges the two letters, 
the VCAA duty to notify has not been satisfied because the 
letters did not specifically advise the veteran of the 
criteria necessary to warrant a higher evaluation for his 
service-connected disability.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim for an increased rating, which is 
shown by his statements contending that his disability has 
worsened in severity and affects his overall daily 
functioning.  The Board finds that by way of the veteran's 
actual knowledge and the overall development of his claim 
throughout the pendency of this appeal, the errors of notice 
are non-prejudicial to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records dated July 
1979 to March 2008, and private medical records from 
September 2004 to April 2005.  The veteran was also provided 
VA examinations in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
multiple scars of the left thigh, left chest, and forearms is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


